﻿132.	I ask you, Sir, to be kind enough to convey to the President, Ambassador Lievano, our congratulations on his election and to assure him of the co-operation of my delegation. We express our best wishes for his success as he presides over this important session.
133.	I also wish to compliment his predecessor, Ambassador Mojsov of Yugoslavia, on his record-breaking performance.
134 The people of Malta welcome the admission of Solomon Islands and were glad to become a sponsor of the draft resolution by which another fellow developing-island country and member of the Commonwealth joined this world body.
135.	I respectfully pay homage to the many leading statesmen, spiritual and temporal, who were called away from the world's stage in the course of this year. Hundreds of millions mourn their memory, as also the memory of those who lost their lives in conflict or in natural disasters.
136.	In some of the statements made so far, new proposals have been advanced. My delegation will express its considered reaction to those proposals when they are discussed in Committee; but in principle we can say that we favour those which have prospects of beneficial practical application, as well as those designed to reach the hearts and minds of men in the eternal quest for peace.
137.	I should like to compliment our indefatigable Secretary-General for the thoughtful analysis contained in his latest annual report, which clearly calls for detailed study. My delegation agrees with his observations and enthusiastically supports his conclusion that:
"We can, and must, develop a sense of human solidarity, finding practical expression in a strong family of international institutions, if our major international problems are to be contained and ultimately solved." [See A/33/1, sect. I.]
There is much food for thought in that objective. It stands the test of time, since it was the dream that inspired our founding fathers when they drew up the Charter. But are we now any nearer to reaching that elusive goal, and are we using the institutions we have available, and our collective resources, to the utmost of their potential?
138.	In the view of my delegation, on the basis of the accumulated evidence of 33 years of experience, the answer to both these questions is negative. I must quite frankly say that, measured against what needs to be done, the performance rating of this Organization is poor. Its institutions are misused, at worst paralysed by inaction, at best dealing only marginally with the serious issues that face us.
139.	It is true that this forum provides the opportunity for an essential dialogue of immense value in itself. It constitutes a reflection of present international opinion, and provides a portent of future events. It has produced countless recommendations on every single issue and repeated them often enough. The strenuous effort and escalating expenditure that go into the making of these recommendations, however, cannot indefinitely satisfy the hunger for tangible progress. Stated objectives must at some point actually be achieved in practice, instead of remaining, as our experience shows, illusory, theoretical and only capable of giving rise to endless debate; otherwise frustration and cynicism will eventually and inevitably erode our confidence The rumblings of discontent are becoming more and more insistent with each passing year. Neither this Organization nor the imperatives of peace can afford to ignore these messages much longer.
140.	A number of factors have contributed to this evident lack of progress; without doubt, the primary cause has been the inability of the major Powers, backed by their respective allies, to settle their differences, to lessen then- mutual suspicion or to abandon their inflexible competition in the pursuit of their conflicting objectives. As a result our Organization, which was predicated at the end of the Second World War on the notion of a mutuality of interests among the victorious Powers, so far has not been able to function as was foreseen.
141.	That has been the visible pattern of the past. Why else would it have taken our Organization so long merely to acknowledge that the question of Palestine was one of the core issues in the Middle East problem, and why, as the Prime Minister of Jamaica reminded us so eloquently yesterday [30th meeting], should the shameful racialist policies in the southern part of Africa have existed for so long before the need for moral pressure and concerted political action was contemplated? Why should it have needed years of marathon discussion before the relatively simple question of a sufficiently representative platform to discuss disarmament issues was finally settled? And why has the accent of the past remained so much on division, when the trend towards unity has never been so manifest? These are only a few of the many questions that can be raised, questions to which our Organization, unfortunately, has not provided an adequate answer. On the contrary, the clouds of division and strife continue to hover menacingly over every single crisis area in which the interests of the major Powers are diametrically opposed-Cyprus, Lebanon, the Middle East, Korea and southern Africa in particular.
142.	On the basis of this accumulated evidence, to expect change to come from the super-Powers themselves is not merely unrealistic; change from that quarter is a demonstrated improbability. The impetus for change is more likely to succeed if it comes from outside those Power blocs. This role fits the non-alignment movement. Practical results will require much time and strenuous and sustained effort; but ingrained attitudes have to be changed, and new initiatives pursued, if we wish to move forward.
143.	It is now recognized that the problems we face in today's interdependent world have become of vital concern to the international community as a whole. They cannot remain perpetually unresolved, through a mere continuation of the negative attitudes of the past. These problems lend themselves much more readily to a solution when independent and objective recommendations are made which would not be detrimental to the interests of either one of the major Powers but would, on the contrary, at least attract their tacit acquiescence, preferably even their co-operation.
144.	However, the co-operation of the strong, when it is forthcoming, cannot be based on narrow, outdated conceptions of national interest or on the preservation of a status quo that denies fundamental rights and dignity to others. The strong must be prepared, in co-operation with the weak, at least to play a constructive role in the shaping of a new world order of peace, co-operation, social and economic progress, justice for the disadvantaged. This demands that collectively we also apply at vie international level the principles that professedly guide our internal policies. It requires that we strive, as an objective, to overcome, in broad terms, the political polarization between East and West, and to prevent the economic polarization between North and South.
145.	Admittedly, this is a difficult, long-term process, which demands as a corollary deliberate planning and adequate resource allocation. However, in the final analysis we have no rational alternative, because with today's weapon systems, unless we are masters of change, we run a serious risk of falling victims to chance.
146.	My own Government sees no future in a world recklessly squandering its scanty resources in a revolting race for lethal weapons, which could destroy civilization, when at the same time 40 per cent of the world's population leads a miserable existence with lower than acceptable levels of nutrition, sanitation and education. The prevalent, overriding concern in the world today is for peaceful social and economic progress; any contrary activities will not in the long run attract public support in democratic societies.
147.	If, gradually but surely, our present attitudes can be sublimated and oriented in a more positive direction, what then will be needed is a reordering of our priorities, a deliberate, planned reallocation of scarce intellectual and material resources. This can be done in the political sphere if we take pragmatic and parallel action by concentrating also on what unites us rather than constantly labouring and being paralysed by what divides us.
148.	The record of performance in connexion with the traditional problems of economic development is also indifferent. My delegation is concerned not only at the slow pace of progress but also at the direction that it seems to be taking. One common element stands out with remarkable clarity: the reluctance of the major developed countries to embark enthusiastically on a sincere appraisal of the imperatives for the new economic order. Whatever limited progress is achieved is constrained by the inhibitions of an obsolete and outdated order: partial and isolated arrangements, donor-recipient relationships and glaring institutional deficiencies. The failure to reach agreement even on the functions of the Committee Established under General Assembly Resolution 32/174, usually referred to as the Committee of the Whole, is a fundamental indication of the absence of a political will in the developed countries to face up to the enormous dimensions of what is required.
149.	The Maltese delegation has actively involved itself in the dialogue. Our deep conviction of the primary role of the United Nations in international economic and social issues is of long standing. We have been foremost among those seeking to ensure that the system is adequately equipped, financially and institutionally, to undertake its responsibilities in these sectors. Our participation in the restructuring negotiations was motivated by this objective. There is still much that needs to be done even in this administrative approach, certainly on such matters as the streamlining of bodies and institutions, the avoidance of overlapping activities and the elimination of unnecessary expenditure, but also, which is of more importance, on such matters as the need for the various secretariats within the system - particularly here at Headquarters to be more attuned to the needs and objectives of the developing countries.
150.	In recent years we have also taken direct initiatives in chosen sectors of special concern to us. As a developing island country lacking in natural resources, Malta has piloted various resolutions, both in UNCTAD and in the General Assembly, calling attention "to  the particular problems of this category of developing country, and recommendations have emerged whose application we shall pursue. On social affairs, we have raised the question of the elderly and the aged in society, a phenomenon of increasing importance in modern population trends and one with regard to which we have developed new models of treatment at home.
151.	In all modesty, let me not only say but also prove to the Assembly that, parallel with our active participation in this forum to resolve enduring problems inherited from the past and as we became increasingly conscious of the difficulties of securing a sufficient rate of progress, Malta did not content itself with merely pointing out the need for changes in our attitude and joining in the passage of countless resolutions.
152.	We felt that much more was required, that the time and opportunity for change had arrived and that they should be seized before they were lost. We felt that it was within our individual and collective capability to envisage new horizons. We felt that the more formidable the obstacles the more strenuous and persistent were the efforts required at the global, regional and national levels. And so we looked into the future, to a new arena of human endeavour on our planet and to emerging perspectives in Malta's own region. We fitted our own national policy to and concentrated our energy and resources on the pursuit of those approaches, almost revolutionary in concept but entirely just and peaceful in application. We put forward concrete proposals which have been translated into specific action.
153.	In 1967 we felt that a start could at least be made, with better prospects of success, in deciding on a course of action over an area of activity that at that time was only a future possibility. Consequently, after months of quiet but intensive research, the Maltese delegation placed before this Assembly a detailed projection for a new concept of international co-operation in the area of this planet beyond national jurisdiction,  which up to that time had been protected from man's rapacity by the superjacent marine environment. We signalled in advance the potential—either for partnership or for conflict—that new technology would soon make possible, within our lifetime, in the militarization of the ocean floor and the exploitation of its mineral resources.
154.	The result of that initiative has not yet crystallized into a permanent convention and institution, despite a decade of intensive negotiations. Already, however, much has been accomplished, and the end is in sight. The concept of the demilitarization of the ocean floor is already embodied in a treaty [resolution 2660 (XXV)], subject to improvement though it may be. A certain amount of co-ordination among previously independent institutions and haphazard activities has been secured. A new legal concept of the common heritage of mankind has been accepted and its provisions elaborated. Contributions by dedicated scientists, such as Cousteau and Heyderdahl in their admirable peaceful research, have dramatically opened our eyes to the beauty and fragility of the marine ecology and environment, and their scientific expertise has been devoted to preservation rather than to destruction. Other resources and intellectual efforts have also been expended on this worth-while attempt to introduce order and equity in a new field of human endeavour, instead of possible anarchy and the continued injustice of the strong to the detriment of the weak. This constitutes a practical example of cumulative concerted effort and concentration of resources by this Organization for the common good. It will pay enormous dividends in the years to come and could provide a new spirit of partnership in the relations between developed and developing countries, which Malta has long advocated.
155.	With success within the grasp of the international community acting in concert it would be deplorable if economic interests in one or more industrially-advanced nations were to be given unilateral legal sanction to embark on exploitation activity before a convention was negotiated. This element of power-play would deal a psychological blow to the delicate negotiating process. My country has expended much energy on this initiative, and as a token of our faith in eventual success the Government of Malta continues to keep available valuable land and building sites for the proposed international sea-bed authority, which we hope will be established, with its headquarters in Malta in recognition of our historic and timely initiative.
156.	In our own region we have stressed the need for greater concentration on the potential for unity and have derived encouragement from the evident trends towards regional integration. Consequently no opportunity has been lost to point out the significance of new perspectives in Euro-Mediterranean co-operation. Despite psychological and historical obstacles, at times even derision, popular movements for understanding and co-operation are reaching out to each other among Mediterranean countries even as new clouds of confrontation are unfortunately looming in other parts of the world. We have nourished these popular peaceful movements, and many meetings have been held in Malta over the past few years in which wider co-operation has been discussed-and given new impetus.
157.	From our own contacts and from the strength of these popular movements we sense that Europe as a whole is slowly awakening to a fuller realization of the political, strategic and economic significance of the countries on the opposite shores of the Mediterranean Sea. Malta is strenuously engaged at the governmental level in promoting the advancement of the muted dialogue that has been initiated so as to transform it into a permanent platform of political consultation. We believe that such consultation, recognizing mutuality of interest and conducted in a constructive spirit of equality, could lead to the gradual disappearance of past division; it could forge the links of a new partnership capable of keeping peace in our own region, without outside interference, while restoring to the region a new spirit and an independent, respected role in the council of international relations.
158.	Even as I speak today, on my country's initiative representatives from all the Mediterranean countries are meeting in Malta to establish a regional centre for the practical utilization of renewable energy sources—wind, solar and biomass energy. This is future-oriented planning, on a regional basis, but we are not neglecting the global aspect. We therefore support the proposal for the holding of an international conference in 1981, and have in fact offered to act as host to that meeting. A few years ago, also on Malta's initiative, decisive action was finally taken through the co-operative action of all concerned to prevent and halt pollution in the Mediterranean, which was threatening to turn that beautiful sea into a lifeless sewer.
159.	At the Conference on Security and Co-operation in Europe we insisted that a declaration that did justice to the importance of the Mediterranean should form an integral part of the Final Act signed three years ago at Helsinki. Subsequently, at the first review session in Belgrade in 1977, while pointing out deficiencies in implementation, we secured agreement to a meeting of experts on the Mediterranean to discuss specific avenues of co-operation— the only new and practical outcome after the promise of progress raised by the Helsinki Agreement. That meeting will be held in Malta in February next year. It will, we hope, constitute a watershed in the history of our region. It is the first meeting of its kind, and we are dedicated to making it a success. Preparations are already under way, and consultations will soon be initiated, to smooth the way for the substantive discussions that should lead to several recommendations for specific areas of co-operation. Malta's objective is to turn the Mediterranean area into a hive of friendly co-operation, throbbing with peaceful activities so demanding in time and resources that none will be left for military confrontation, and the tensions of the past will eventually be relegated to our history books, so that we shall truly have transformed the Mediterranean into a zone of peace, through common endeavours.
160.	The February meeting will hardly have ended before we pass another important milestone in our chequered history. It will herald a new era for Malta, because we do not preach in the abstract; what we propose regionally and globally we apply rigorously at home. Accordingly, in March 1979 the existing military bases in Malta will be closed down for good. This will be a major turning-point for which we had deliberately planned a phased approach in advance. As a first step, my Government in 1971, on the basis of its popular mandate, told the people of Malta and the world at large that it had set itself a target date, by agreement with the United Kingdom, for the dismantling of the military bases on the island.
161.	The second phase was a search with our European and Arab friends for a formula for a political status that would permit Malta to give its fullest contribution to peace and security and continue to serve European interests in a peaceful way in future, in stark contrast to the tremendous sacrifices in blood and tears that Malta made in the past when it served Europe militarily. In historical perspective, that past period in our history covers several centuries, but particularly in living memory it is represented by the darkest days of the 1940s, when Malta, constitutionally not even authorized to take its own decisions, was inextricably caught in the European fratricide. The people of Malta at that time suffered the world's most concentrated bombing and came within a few days of outright starvation, and the island incurred enormous physical damage.
162.	Subsequently, when sanity was restored, despite Malta's valiant contribution to the cause of democracy and despite the strivings of its political leaders, we were denied contributions in financial aid compatible with our needs, even though our economic infrastructure had been damaged beyond repair. One pretext after another was advanced against our just claims, and the little effort made to diversify the economy had hardly any effect on the island's heavy dependence—almost 50 per cent-on income generated from the military bases. The real needs of the island's security were also subordinated to military considerations, as seen, not by Maltese leaders, but by outsiders.
163.	This was the formidable problem that Malta faced in 1971, at the time the momentous decision to do away with all military entanglements was taken. This decision implied a radical change in the structure of the entire economy within a relatively short period, necessitating the transformation of all activities and a transfer from war-related services to the new industries of peace. Ever since the decision was taken, therefore, the Government and people of Malta have been strenuously endeavouring to build the necessary political and economic infrastructure that would permit a truly independent Malta to pursue its natural yearning—to serve as a haven and catalyst for peace in our troubled region and to erase our old image as an island- fort IOSS for the dominant foreigner.
164.	In these endeavours we have felt it both necessary and legitimate to turn to our partners and neighbours for understanding, assistance and support. Many countries have responded tangibly and enthusiastically. To our regret we have found those sources that are the best equipped, and from which we had expected the greatest measure of assistance and co-operation, consistently failing to give us the necessity response, which could have created the basis for mutually satisfactory arrangements. European countries that we contacted in a search for political and economic support to guarantee our neutrality only gave responses that were, and continue to be, vague and vacillating.
165.	This we find difficult to understand, because it is clear to us that a peaceful island in the centre of the Mediterranean will contribute to the stability of the region, which is in the best interests of Malta's immediate neighbours and even of distant Powers. Why, then, should there be hesitation, given these convergent interests, about taking effective action when the opportunity presents itself? Is it considered unnatural or eccentric these days for a small, defenceless country to seek to promote stability and security within its region?
166.	By contrast, Malta's objectives and aspirations were quickly understood and endorsed by the non-aligned countries, near and far. They have all decided to extend moral, economic and political support, for which we express great appreciation. It is only in Europe that difficulties persist, despite our affinities in all other respects. My Prime Minister recently took the occasion of a Council of Europe, meeting forthrightly- to explain our aspirations, and to ensure that they were well understood and evaluated.
167.	But time is running out. Even as we continue to search for this understanding, the transition-period we had allowed ourselves is nearing its end. Undeterred by obstacles, Malta plans to move ahead, serenely to meet its moment of destiny, to honour its undertaking. In good faith, with pride and dedication, Mr. President, we bring before you and this Assembly at least on? example in today's turbulent world of a country turning away from militaristic confrontation and -transferring all its energies and resources to peaceful endeavours, backed by the courage of its convictions, by the determination of its own people, and by the. sympathetic understanding and tangible support of many countries, starting with some of our most immediate neighbours-particularly Algeria and the Libyan Arab Jamahiriya. In this connexion I wish to thank the Secretary for Foreign Affairs of the Libyan Arab Jamahiriya for publicly confirming here his country's unquestioning and timely support for Malta's peaceful strivings [28th meeting].
168.	We are convinced that one day the community of nations will have cause to appreciate the initiatives, the energy and the foresight of small countries in their disinterested pursuit of promoting change from policies of almost instinctive military confrontation to a more peaceful, just and co-operative society.
169.	In terms of all that is needed before universal peace is secured, Malta's contribution, coming as it does from a small island, cannot but be modest; set against what the island can contribute on its own, it represents our maximum potential. We appreciate that mankind's final objective can be attained only by all nations acting in concert, and that many have a far bigger contribution to make.
170.	This body is the receptacle of mankind's most cherished aspirations. The message from my country that I bring to you remains one of determination and hope. I want to let you know that before we next meet, in the spring of next year, the guns of Malta's famed fortifications will officially have fallen silent; the beacon that now illuminates the ramparts is the torch of labour, for peace and economic and social justice in the years ahead.
171.	It is against this background and in the spirit of this philosophy, in pursuit of our peaceful but activist role in international relations, that for the first time we are seeking to serve on the Security Council. In accordance with the democratic principles of this Organization, and on the basis of geographic rotation, we hope that our candidacy will obtain the support of the group to which we belong and of this Organization in which we are proud to serve. We will seek to bridge the psychological gap that at this critical period seems persistently to separate the Western European countries from the non-aligned. We confidently rely on your verdict, on the basis of our motives and our record in this Organization.
